                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


WILLIAM CRUMP,

                    Petitioner,                    Case Number: 2:16-CV-13381
                                                   HON. DENISE PAGE HOOD
v.

SHERRY BURT,

                    Respondent.
                                         /

 OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS
    CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

      Michigan state prisoner William Crump filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254. Petitioner challenges his convictions for three

counts of third-degree criminal sexual conduct, Mich. Comp. Laws §

750.520d(1)(a) (victim at least 13 years old and under 16 years old); three counts

of fourth-degree criminal sexual conduct, Mich. Comp. Laws § 750.520e(1)(a)

(victim at least 13 years of age but less than 16 years of age and actor more than

five years older than the victim), and one count of accosting a child for an immoral

purpose, Mich. Comp. Laws § 750.145a. He raises two claims for relief.

Respondent argues that several of the claims are meritless. For the reasons stated,

the Court denies the petition and denies a certificate of appealability.
I.    Background

      Petitioner’s convictions arise from his sexual conduct with three girls,

Neonie O., Shyya H., and Shadivia P. Shadivia testified that, in 2011, she ran

away from a home for troubled youth, Vista Maria. Shadivia was fifteen-years old

at the time. Two other girls, Shyya and Neonie, ran away with her. Shadivia,

Neonie, and another girl known as Desi went to Petitioner’s home. Shadivia

stayed at the home for about one to two months. She did not pay any rent.

Occasionally, Petitioner asked Shadivia to have sex with him to pay for her room.

She did not have sex with him, but he touched her breasts and buttocks numerous

times without her consent. She also saw Petitioner touch Neonie in the same ways

he had touched her. Shadivia testified that when Child Protective Services first

questioned her she denied that Petitioner had touched her inappropriately because

she was embarrassed and did not want the situation to escalate.

      Neonie testified that, in May 2011, she was fifteen-years-old. She left Vista

Maria in early 2011 and went to Petitioner’s home, where she stayed for

approximately three months. Several times, while staying at Petitioner’s home, she

awoke to find him touching her leg and thigh, and trying to touch her private area.

Petitioner suggested to her several times that she could have sex with him in lieu of

paying rent. One day, she was standing in the bathroom when he entered, pulled


                                          2
her panties aside, and licked her vagina.

      Shyya testified that she too stayed at Petitioner’s home after running away

from Vista Maria. She was thirteen-years-old at the time. On one occasion, she

asked Petitioner to rub her back while they were watching TV. Another girl,

Arizona Adams, was present in the room. After rubbing her back for a while,

Petitioner placed his fingers in her vagina. Arizona left the room. Petitioner then

penetrated her vagina with his penis.

      Arizona Adams testified that she stayed at Petitioner’s home for about a

week at the same time that Shyya stayed there in 2011. Adams did not feel

threatened while at the home and testified that Petitioner never touched her

inappropriately. One day she saw Petitioner and Shyya having intercourse.

      Petitioner did not testify in his own defense and presented no witnesses.

      Following a jury trial in Wayne County Circuit Court, Petitioner was

convicted of three counts of third-degree criminal sexual conduct, three counts of

fourth-degree criminal sexual conduct, and one count of accosting a child for an

immoral purpose. Petitioner was sentenced as a fourth habitual offender to

concurrent sentences of 25 to 42 years for third-degree CSC convictions, 1 to 2

years for the fourth-degree CSC convictions, and 2 to 15 years for the accosting a

child for immoral purposes conviction.


                                            3
      Petitioner filed an appeal of right in the Michigan Court of Appeals, raising

these claims: (i) counsel was ineffective during plea negotiations; (ii) trial court

improperly left Petitioner handcuffed during trial; and (iii) counsel was ineffective

for failing to object to trial court’s decision to leave Petitioner handcuffed during

trial. The Michigan Court of Appeals affirmed Petitioner’s convictions. People v.

Crump, No. 316583, 2014 WL 7157385 (Mich. Ct. App. Dec. 16, 2014). The

Michigan Supreme Court denied leave to appeal. People v. Crump, 498 Mich. 872

(Mich. Sept. 9, 2015).

      Petitioner then filed a habeas corpus petition. The petition raises these

claims:

      I.     Mr. Crump is entitled to a new trial or the reinstatement of the final
             plea offer because his defense attorney provided constitutionally
             inadequate assistance under the Sixth and Fourteenth Amendment.

      II.    A new trial is warranted because the trial judge had Mr. Crump
             shackled prior to ever meeting him or his entering into that court
             room, where no record evidence exist[ed] of disruptive behavior,
             which is cruel and unusual punishment under the Sixth, Fourteenth
             and Eighth Amendment.

II.   Standard of Review

      Review of this case is governed by the Antiterrorism and Effective Death

Penalty Act of 1996 (“AEDPA”). Under the AEDPA, a state prisoner is entitled to

a writ of habeas corpus only if he can show that the state court’s adjudication of his


                                           4
claims –

      (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d).

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405 (2000). An “unreasonable application” occurs when “a

state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner's case.” Id. at 408. “[A] federal habeas court may not issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 411.

      The Supreme Court has explained that “[a] federal court’s collateral review

of a state-court decision must be consistent with the respect due state courts in our

federal system.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The “AEDPA


                                          5
thus imposes a ‘highly deferential standard for evaluating state-court rulings,’ and

‘demands that state-court decisions be given the benefit of the doubt.’” Renico v.

Lett, 559 U.S. 766, 773 (2010) quoting Lindh v. Murphy, 521 U.S. 320, 333 n. 7

(1997); Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam). “[A] state

court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011). The Supreme Court

has emphasized “that even a strong case for relief does not mean the state court's

contrary conclusion was unreasonable.” Id. at 102. Furthermore, pursuant to §

2254(d), “a habeas court must determine what arguments or theories supported or

... could have supported, the state court's decision; and then it must ask whether it

is possible fairminded jurists could disagree that those arguments or theories are

inconsistent with the holding in a prior decision of th[e Supreme] Court.” Id.

      Although 28 U.S.C. § 2254(d), as amended by the AEDPA, does not

completely bar federal courts from relitigating claims that have previously been

rejected in the state courts, it preserves the authority for a federal court to grant

habeas relief only “in cases where there is no possibility fairminded jurists could

disagree that the state court’s decision conflicts with” Supreme Court precedent.

Id. Indeed, “Section 2254(d) reflects the view that habeas corpus is a ‘guard


                                            6
against extreme malfunctions in the state criminal justice systems,’ not a substitute

for ordinary error correction through appeal.” Id. quoting Jackson v. Virginia, 443

U.S. 307, 332 n. 5 (1979) (Stevens, J., concurring)). Therefore, in order to obtain

habeas relief in federal court, a state prisoner is required to show that the state

court’s rejection of his claim “was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Id. at 103, 131 S. Ct. at 786–87.

       Additionally, a state court’s factual determinations are entitled to a

presumption of correctness on federal habeas review. See 28 U.S.C. § 2254(e)(1).

A petitioner may rebut this presumption with clear and convincing evidence. See

Warren v. Smith, 161 F.3d 358, 360-61 (6th Cir. 1998). Moreover, habeas review

is “limited to the record that was before the state court.” Cullen v. Pinholster, 563

U.S. 170, 181 (2011).

III.   Discussion

       A.    Claim One: Ineffective Assistance of Counsel

       In his first claim for habeas relief, Petitioner argues that defense counsel

failed to convey to him the prosecution’s final plea offer, extended on August 16,

2012, which would have allowed him to plead guilty to attempted accosting and

soliciting a minor with a prison sentence of one to two years.


                                           7
             1.     State court evidentiary hearing

      After Petitioner’s trial, Petitioner moved for reversal of his convictions and

entry of a plea-based conviction, or for a hearing pursuant to People v. Ginther,

390 Mich. 436 (1973), and a new trial. Petitioner argued he was not aware of the

final plea offer until he received a copy of defense counsel’s response to a

grievance filed by Petitioner. The trial court conducted a two-day evidentiary

hearing and heard testimony from eight witnesses: Robert Slameka (trial counsel),

Larry Polk (Petitioner’s first attorney), three Wayne County assistant prosecutors

(Keith Clark, Danielle Russo and Kellie Gleason), two Wayne County Sheriff’s

Deputies (Ebony Bragg and Christopher Mittlestat); and Petitioner.

      Petitioner testified that he filed a grievance against trial counsel Robert

Slameka on August 2, 2012. On August 28, 2012, he received Slameka’s letter

responding to the grievance. In the letter, Slameka stated that Petitioner had

rejected a plea offer pursuant to which Petitioner would plead guilty to attempted

accosting and soliciting a minor with a sentence agreement of one to two years in

prison. Petitioner testified that this was the first time he learned such an offer had

been made. He also testified that he appeared before Judge Cynthia Hathaway on

August 16, 2012, but no offers were made to him on the record and none were

conveyed to him by defense counsel. He testified that he would have accepted the


                                           8
one- to two-year plea offer.

      Slameka testified that he took over Petitioner’s CSC case in March 2012,

along with an unrelated felonious assault charge, from attorney Larry Polk.

Petitioner was acquitted of the felonious assault charge in May 2012, after a trial

before Judge Hathaway. Slameka testified that, on May 9, 2012, Petitioner

rejected a plea offer from prosecuting attorney Keith Clark of 1-1/2 to 4 years for

one count and 1 to 2 years on a second count (Slameka did not recall the precise

counts involved in this offer). Petitioner rejected the offer because he only wanted

to serve time in the county jail, not in a state prison. About one month before trial,

the prosecutor was having difficulty locating the complainants, all of whom were

runaways. So, the prosecutor offered a plea of guilty to attempted accosting and

soliciting a minor with a sentence agreement of 1 to 2 years in prison. Slameka

testified that he relayed this offer to Petitioner at a special pretrial conference on

August 16, 2012. Petitioner refused the offer because he wanted to serve only one

year of county time. Slameka conveyed Petitioner’s position to the prosecutor,

who refused to offer one-year county time. On the date set for trial, September 19,

2012, Petitioner’s case was transferred to Judge James Callahan. All prosecution

witnesses appeared for trial. At that point, Petitioner informed Slameka that he

wanted to take the prosecutor’s final plea offer. Slameka asked Judge Hathaway to


                                            9
accept the plea offer, but she declined to do so as the case was no longer assigned

to her and the prosecutor said that the offer was no longer available.

      The testimony of Keith Clark, the prosecutor assigned to Petitioner’s case,

was largely consistent with Slameka’s testimony. He recalled an August 16, 2012

court appearance during which he offered Petitioner a plea of guilty for attempted

accosting and soliciting with a sentence agreement of 1-1/2 to 4 years. Clark

discussed the offer with Slameka in Petitioner’s presence. Clark rejected

Petitioner’s counter-offer of “county time,” but, because he had been unable to

locate the victims, made a final offer of attempted accosting and soliciting with a

sentence agreement of 1 to 2 years. After speaking with his client, Slameka

informed Clark that Petitioner rejected the offer because he only wanted to serve

county jail time.

      Prosecuting attorney Danielle Russo testified that, although she was not

assigned to Petitioner’s case, she was assigned to Judge Hathaway’s courtroom

and, therefore, familiar with the case. Russo was present during one pretrial

hearing when Judge Hathaway asked whether the case would be resolved prior to

trial. Clark recited a plea offer that had a sentence agreement of 1 to 2 years.

Slameka informed the court that Petitioner rejected the offer because he would

only agree to serve one year in the county jail.


                                          10
      Prosecuting attorney Kellie Gleason testified that she was present at a

pretrial hearing during which Clark and Slameka discussed, in Petitioner’s

presence, a plea offer that included a sentence agreement of 1 to 2 years. She

recalled Slameka stating that Petitioner rejected the offer because he was only

willing to do county time.

      Following the hearing, the trial court held that the offer of one- to two-years

for a plea of guilty to one count of attempted soliciting and accosting a minor was

conveyed to Petitioner well before the date the jury trial commenced. See 12/9/13

Order at 5-6, ECF No. 8-13, Pg. ID 1431-32. Petitioner rejected the plea offer

because he was intent on serving time only in the county jail. Id. at 6, Pg. ID 1432.

The trial court further held:

      The defendant’s intransigence or stubbornness in proceeding to trial
      may be accounted for by his previous representation by Mr. Slameka
      which turned out to be successful and possibly the misguided belief
      that the prosecution’s witnesses were not going to be appearing during
      the course of the trial. This gamble taken by the defendant ultimately
      resulted in his conviction and was not due to his having received
      ineffective assistance of counsel.

Id.

             2.     Michigan Court of Appeals’ decision

      The Michigan Court of Appeals held that the Ginther hearing testimony

supported the trial court’s decision. The state court reasoned:


                                         11
     Defendant’s primary complaint on appeal is that the trial court
     erroneously accepted the testimony of Slameka, Clark, Polk, and other
     witnesses presented by the prosecution as opposed to defendant’s
     testimony and evidence. According to defendant, the testimony
     presented by the prosecution at the Ginther hearing was inconsistent.
     However, all of the witnesses at the Ginther hearing, other than
     defendant, testified that Slameka informed defendant of the final plea
     offer and defendant rejected the offer because he wanted a sentence of
     one year of “county time.” The testimony was only inconsistent with
     regard to when defendant learned of the final plea offer. This Court
     defers to the trial court on matters of witness credibility because the
     trial court has the ability to observe the witnesses. ... Moreover, while
     defendant presented evidence that he claimed contradicted the
     prosecution’s evidence, we are not convinced. Defendant presented
     evidence that on August 30, 2012, he submitted a telephone request to
     Tameka Lacy, asking that she contact Slameka. “Tell him that if I
     was offered 1 to 2 yrs [sic] I want to accept that plea before trial. Tell
     her to ask him why wouldn’t [sic] he tell me this info.” Defendant
     asserts that his telephone call request would “make no sense” if
     defense counsel had informed him of the final plea offer. However,
     defendant may have forgotten that Slameka informed him of the plea
     offer or defendant could have changed his mind seeing as it had been
     over a week since August 16, 2012, the date when the prosecutor
     stated he made the final plea offer. Therefore, defendant’s telephone
     call request is not entirely inconsistent with Slameka’s testimony.
     Defendant also points out that he consistently attempted to accept the
     final plea offer after receiving defense counsel’s response letter to the
     grievance defendant filed. However, defendant’s attempts to accept
     the offer occurred after the prosecution was able to obtain the
     testimony of key witnesses, and, thus, the offer was no longer
     available. For these reasons, we are not left with a definite and firm
     conviction that the trial court committed clear error in its finding of
     facts.

Crump, 2014 WL 7157385 at *2.




                                         12
             3.    Review under AEDPA

      Plea negotiations are a critical stage of criminal proceedings during which a

defendant is entitled to the effective assistance of counsel. Missouri v. Frye, 566

U.S. 134, 144 (2012). Strickland v. Washington’s two-prong test for evaluating

whether a defendant has received ineffective assistance of counsel applies to plea-

negotiation claims. Johnson v. Genovese, 924 F.3d 929, 934 (6th Cir. 2019),

(citing Strickland v. Washington, 466 U.S. 668 (1984)). A petitioner claiming

ineffective assistance during plea negotiations must show: “(1) counsel’s

performance was deficient, i.e., “counsel made errors so serious that counsel was

not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment,” and (2) the deficient performance prejudiced the defense. Id.

(quoting Strickland, 466 U.S. at 687). The failure to communicate a plea offer

constitutes deficient performance. Griffin v. United States, 330 F.3d 733, 737 (6th

Cir. 2003). The second prong requires defendants to “demonstrate a reasonable

probability they would have accepted the earlier plea offer had they been afforded

effective assistance of trial counsel.” Frye, 566 U.S. at 148.

      The Michigan Court of Appeals affirmed the trial court’s factual finding that

the one- to two-year plea offer was communicated to Petitioner. This factual

finding is “presumed correct and rebuttable only by clear and convincing


                                         13
evidence.” Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003) (quotation

omitted). Petitioner fails to present clear and convincing evidence to rebut the state

courts’ factual finding. He offers no evidence to rebut the state courts’ findings.

The Ginther hearing testimony overwhelmingly supports the factual finding.

Petitioner’s disagreement with the state court’s assessment of the testimony does

not amount to clear and convincing evidence sufficient to rebut the presumption of

correctness. “[I]t is not enough that reasonable minds reviewing the record might

disagree with the state court’s factual determination; rather, the record must

‘compel the conclusion that the [state] court had no permissible alternative’” but to

arrive at the contrary conclusion.” Carter v. Bogan, 900 F.3d 754, 768 (6th Cir.

2018) (quoting Rice v. Collins, 546 U.S. 333, 341-42 (2006)) (emphasis in Carter).



      Petitioner fails to rebut the factual finding that counsel communicated the

one- to two-year plea offer to him. Thus this ineffective assistance of counsel

claim is meritless.

      B.     Claim Two: Shackling of Petitioner

      Petitioner’s second claim alleges that his constitutional rights were violated

when he was handcuffed during his trial. The trial court held shackling was

necessary based upon Petitioner’s disruptive conduct with the sheriff’s deputies.


                                          14
      Due process has “long forbidden routine use of visible shackles during the

guilt phase; it permits a State to shackle a criminal defendant only in the presence

of a special need.” Deck v. Missouri, 544 U.S. 622, 626 (2005). Physical restraints

visible to the jury may be used only when “they are justified by a state interest

specific to a particular trial.” Id. at 629. Their use must be justified by a case-

specific determination, such as particular security needs, stated on the record. Id.

at 632-33. Handcuffing is permitted to prevent the escape of the accused, to

protect people in the courtroom, and to maintain order during the trial. See

Kennedy v. Cardwell, 487 F.2d 101, 110-111 (6th Cir. 1973).

      The threshold question is whether the shackles were visible to the jury. See

Earhart v. Konteh, 589 F.3d 337, 349 (6th Cir. 2009) (holding that a claim based

on Deck “rises or falls on the question of whether the [restraint] was visible to the

jury”). Where a restraint is not visible, there is no due process violation. Leonard

v. Warden, Ohio State Penitentiary, 846 F.3d 832, 842 (6th Cir. 2017). The

Michigan Court of Appeals held that Petitioner failed to establish that the jury saw

his handcuffs. The factual finding by the state court is binding on this Court unless

Petitioner can show that it is clearly erroneous. Earhart, 589 F.3d at 349 (citing 28

U.S.C. § 2254(e)(1)). Petitioner disagrees with the state court’s finding but fails to

rebut the determination with clear and convicting evidence. See 28 U.S.C. §


                                           15
2254(e)(1). No clearly established Supreme Court precedent establishes that

restraints that are not visible to the jury violate due process. See Leonard, 846

F.3d at 842-43 (6th Cir. 2017). Habeas relief is denied on this claim.

IV.   Certificate of Appealability

      Federal Rule of Appellate Procedure 22 provides that an appeal may not

proceed unless a certificate of appealability (COA) is issued under 28 U.S.C. §

2253. Rule 11 of the Rules Governing Section 2254 Proceedings now requires that

the Court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.”

      A COA may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. §2253(c)(2). A petitioner must

show “that reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (citation omitted).

      The Court concludes that reasonable jurists would not debate the Court’s

disposition of the claims raised in this petition. Thus, the Court denies a COA.

V.    Conclusion

      Accordingly, it is ORDERED that the petition for a writ of habeas corpus


                                          16
and a certificate of appealability are DENIED.



                               s/Denise Page Hood
                               Chief Judge, United States District Court

Dated: September 25, 2019




                                        17
